—Order, Supreme Court, New *33York County (Stephen Crane, J.), entered on or about June 4, 1996, which denied defendant-appellant’s motion to vacate his default with respect to an order and judgment (one paper), of the same court and Justice, entered April 15, 1996, granting summary judgment to plaintiff, unanimously affirmed, with costs.
A party seeking vacatur of a default must establish both the existence of a meritorious claim or defense and a reasonable excuse for the default (see, CPLR 5015 [a] [1]; Eugene DiLorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138; Arias v Sanchez, 227 AD2d 284). Defendant’s justification for the default is that he did not receive a copy of plaintiffs motion for summary judgment, a claim that the court correctly found to be belied by the affidavit of service. Moreover, defendant failed to demonstrate that he possessed a meritorious defense to the action against him. His contention that plaintiff bank failed to sustain its burden of proving that the sale of the collateral was conducted in a commercially reasonable manner is raised for the first time on appeal.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.